Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Jefferson County [Joseph D. McGuire, J.], entered May 1, 2007) to annul a determination of respondents. The determination, after a fair hearing, discontinued petitioner’s public assistance and food stamps.
It is hereby ordered that the determination be and the same *1389hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination discontinuing her public assistance and food stamps on the ground that she willfully and without good cause failed or refused to comply with job search requirements. Contrary to petitioner’s contention, the determination is supported by substantial evidence and conforms to all statutory and regulatory mandates (see Matter of Defendorf v McGowan, 280 AD2d 957 [2001]; see also Social Services Law § 336 [1] [f]; §§ 336-d, 341 [1]; § 342 [1]; 18 NYCRR part 385; Matter of Henopp v Wing, 283 AD2d 986 [2001]; Matter of Botting v Wing, 261 AD2d 901 [1999]; cf. Matter of Howland v Wing, 2 AD3d 1394, 1395 [2003]). Petitioner’s remaining contention is not properly before us and, in any event, lacks merit. Present—Hurlbutt, J.P., Gorski, Martoche, Lunn and Peradotto, JJ.